HOOD, Judge
(dissenting).
I cannot agree with the majority in their conclusion that the exchange of correspondence between counsel which appears in the record constituted an “unambiguous” agreement to the effect that defendant was to pay interest in addition to the $2,600.00 *609payment mentioned therein. One of the attorneys contends strongly that he understood and intended that interest was to be paid, while the other maintains with equal vigor that he had no such understanding or intention. Both are honorable and highly respected members of the bar, and there is no question as to the sincerity of each. It seems to me that either of the two differing interpretations can be drawn logically from this correspondence.
While I feel certain that both parties would like to avoid a trial of this suit on its merits, the conclusion seems inescapable to me that there was an honest misunderstanding between counsel, that there was never a meeting of the minds as to the amount which was to be paid, and thus there was no binding agreement as to such a payment. In my opinion the judgment appealed from should be reversed, the alleged agreement both as to liability and as to quantum should be annulled and disregarded, and the case should be remanded to the district court for trial.